DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/14/2020 has been entered.
Response to Amendment
The amendment filed on 11/20/2020 is acknowledged and entered by the Examiner. Claims 23 have been amended. Claims 1-22, 36-41, and 44 have been canceled. Claims 23-35, 42-43, and 45-49 are currently pending in the instant application.  
The rejection of claims 23-35, 42-43, and 45-49 under 35 U.S.C. 103 as being unpatentable over Nagayama (US 2009/0033208 A1) is withdrawn in view of Applicant’s amendment.
Information Disclosure Statement

Examiner’s Statement of Reason for Allowance
Claims 23-35, 42-43, and 45-49 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 11/20/2020, have been carefully reviewed and searched. The closest new prior art is to US 2011/0006288 A1 hereinafter Katayama. Katayama discloses an organic electroluminescent (EL) device comprises a light-emitting layer containing a mixture of polymer material (matrix material) and a phosphorescent dye (the claimed organic functional material dissolved in a mixed solvent including alkyl benzoate (e.g. ethyl benzoate and methyl benzoate) and a second solvent (See [0108]). 
	Katayama failed to disclose proportions of the components by volume% as recited in amended claim 23. Moreover, there is currently no prior art alone or in combination that provides a motivation to combine the components within the claimed proportions. Therefore, claim 23 is allowable over the prior art of record. Claims 24-35, 42-43, and 45-49 directly or indirectly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761